Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02/23/2021 for application number 15/618,280.  Claims 1, 2, 4-12, 21 and 22 are pending in the case.
Claim 3 is canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2013/0226578 A1) in view of Pan et al. (Pan, US 9,246,856 B1) and in further view of Perry (US 2014/0187315) and Wilms et al. (Wilms, US 2017/0180772).

As to INDEPENDENT claim 1, Bolton teaches a method of altering video clip objects by a first computing device ([0042],  “Separate files can be combined into larger 
transmitting from the first computing device, a video clip object comprising a first video clip to a first plurality of computing devices (figs. 4A, 9, ¶ 6-7, 63, 70: transmitting a video prompt (i.e., question) to be displayed at a client computing device as part of a video interview); 
receiving at the first computing device, a response video clip from each of the first plurality of computing devices, resulting in a plurality of response video clips (Bolton, figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 68: “multiple video elements can be used. A reviewer can be presented with an interface that shows the interviewee in one video element and the interviewer in another video element. Or, an interface can show multiple interviewees in multiple video elements (e.g., giving responses to the same question). Multiple video elements can be displayed simultaneously, or one after the other, in any orientation or configuration”; ¶ 91: “Many alternatives to the described video interview systems are possible. For example, although only a single client device and administrator device are shown in FIGS. 1-3 for ease of illustration, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or simultaneously. Multiple reviewers at multiple administrator devices can review and comment on responses to expedite the review process”), wherein said receiving comprises:


receiving at a second time by the first computing device, a third video clip from a third computing device of the first plurality of computing devices in response to said video clip of the video clip object, wherein the second time is after the first time (¶ 91: “Many alternatives to the described video interview systems are possible. For example, although only a single client device and administrator device are shown in FIGS. 1-3 for ease of illustration, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or simultaneously. Multiple reviewers at multiple administrator devices can review and comment on responses to expedite the review process”).
Bolton does not explicitly teach selecting a set of response video clips from the plurality of response video clips, wherein the set of response video clips comprises fewer video clips than the plurality of response video clips as a result of retaining at least the second video clip and the third video clip, and removing at least a fourth video clip in the plurality of response video clips from the set of response video clips; altering by the first computing device, the video clip object to include the first video clip and the set of response video clips with the third video clip reordered before the second video clip based on tracked popularity of the third video clip being greater than tracked popularity of the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second 
In the same field of endeavor, Pan discloses selecting a set of response video clips from the plurality of response video clips, wherein the set of response video clips comprises fewer video clips than the plurality of response video clips as a result of retaining at least the second video clip and the third video clip, and removing at least a fourth video clip in the plurality of response video clips from the set of response video clips (col.8, l. 1-27; response videos may be deleted).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton with those of Pan in order organize video clips by deleting unwanted ones.  
Bolton and Pan do not expressly disclose altering by the first computing device, the video clip object to include the first video clip and the set of response video clips with the third video clip reordered before the second video clip based on tracked popularity of the third video clip being greater than tracked popularity of the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second video clip third; and playing back the altered video clip object on a display device, stopping playback of the first video clip and starting playback of the third video clip in a second section of the 
In the same field of endeavor, Perry discloses altering the video clip object to include the first video clip and the set of … video clips  with the third video clip reordered before the second video clip based on tracked popularity of the third video clip being greater than tracked popularity of the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second video clip third ([0042], the video clips are organized based on popularity of the video clips amongst other users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton and Pan with those of Perry in order organize video clips based the popularity of the video clips.  
Bolton-Pan-Perry do not expressly disclose playing back the altered video clip object on a display device, stopping playback of the first video clip and starting playback of the third video clip in a second section of the display device that immediately becomes visible upon moving away from the first section, and stopping playback of the third video clip and starting playback of the second video clip in a third section of the display device that immediately becomes visible upon moving away from the second section.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton-Pan-Perry with those of Wilms to allow the content to be automatically played while maintaining the  relevancy of the video rankings.

With respect to claim 2:
The prior art as combined teaches transmitting the altered video clip object to a second plurality of computing devices from the first computing device (Bolton, ¶ 42, 46-50: the interview questions and response answers are combined into larger files.  At any point, the audio and video data of the interview may be transmitted for analysis, such as eye contact or facial gestures, or may be to generate follow-up question; ¶ 91: “Many alternatives to the described video interview systems are possible. For example, although only a single client device and administrator device are shown in FIGS. 1-3 for ease of illustration, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or 


With respect to claim 4:
The prior art as combined teaches reordering the set of response video clips from a time at which each response video clip of the set of response video clips is received to a priority that is assigned to each computing device that provides a response from the set of response video clips; and producing a sequenced set of video clips from said reordering (Wilms, [0014]; video clips are monitored and reorganized as needed based on a popularity attribute).

With respect to claim 5:
The prior art as combined teaches altering the video clip object to include the sequenced set of response video clips, wherein said altering yields an altered second video clip object (Bolton, Bolton, figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 68: “multiple video elements can be used. A reviewer can be presented with an interface that shows the interviewee in one video element and the interviewer in another video element. Or, an interface can show multiple interviewees in multiple video elements (e.g., giving responses to the same question). Multiple video elements can be displayed simultaneously, or one after the other, in any orientation or configuration”).

With respect to claim 8:
The prior art as combined teaches wherein receiving the second video clip comprises receiving metadata indicating an association with the video clip object (Bolton, figs. 4A, 9, ¶ 6-7, 63, 70: transmitting a video prompt (i.e., question) to be displayed at a client computing device as part of a video interview; figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 47: “Algorithmic analysis can be performed while an interview is being conducted (e.g., to determine whether a property of the answer indicates that a follow-up question might be appropriate). For example, to determine whether a response has a time duration that is shorter than expected or desired, the time duration of a response can be measured (or obtained in some other way, such as by inspecting metadata corresponding to the response) and compared with a threshold value”; ¶ 44: “Information can be collected to provide a description (such as a timeline) for the interview. Responses can be associated with data objects such as time points. Time points can indicate, for example, when questions were asked and answered. As another example, particular questions and answers can be identified (e.g., by number, by content of the question or answer, or in some other way)”).

With respect to claim 9:
The prior art as combined teaches joining the second video clip with the first video clip in the video clip object based on said metadata of the second video clip (Bolton, ¶ 42: “Interview responses can be recorded and collected in different ways. For example, responses can be collected and stored in a single video file in separate files. 

With respect to INDEPENDENT claim 22:
Claim 22 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (Flores, US 2017/0208362) in view of Coleman (US 8,620,146 B1).and in further view of Prestenback et al. (Prestenback, US 2010/0231791 A1).
With respect to claim 10:
Flores teaches a method of combining video clips, the method comprising: displaying a first video clip on a first computing device comprising a camera ([0046]; a first video clip is being viewed);
recording a second video clip with said camera concurrently as the first video clip is displayed and before playback of the first video clip ends, wherein the second video 
rendering the first video clip and the second video clip together on the first computing device as a third video clip wherein said rendering comprises: synchronizing said displaying of the first video clip and second video clip with the reaction from the second video clip playing at a corresponding point of the first video clip ([0039], [0043]; the user reaction video is synchronized with the first video); and transmitting the first video clip and second video clip to a second computing device after said displaying ends (fig.1; the composed video is shared with other users).
Flores does not expressly disclose defining video clip metadata for one or more of the first video clip and the second video clip, wherein the video clip metadata sets and onscreen position at which to overlay the second video clip atop a portion of the first video clip; …that overlays the second video clip over the portion of the first video clip according to the onscreen position specified in the video clip metadata of one or more of the first video clip and the second video clip, and providing a selectable element that embeds the second video clip inside a window of the first video clip at a user-selectable position within the windows.
In the same field of endeavor, Coleman discloses defining … for one or more of the first video clip and the second video clip said recording of the second video clip, wherein the … sets and onscreen position at which to overlay the second video clip atop a portion of the first video clip; that overlays the second video clip over the portion of the first video clip according to the onscreen position specified in the ...; and providing a selectable element that embeds the second video clip inside a window of the first 
It would have been obvious to one of ordinary skill in the art, having the teaching of Flores and Coleman before him prior to the effective filling date, to modify the reaction video interface taught by Flores to include the video overlay placement interface taught by Flore with the motivation being to allow for the user to customize the combined video feed.  Flore and Coleman do not expressly disclose defining meta data for onscreen positions.
In the same field of endeavor, Prestenback discloses defining meta data for onscreen positions ([0040]; overlay information are defined as metadata).
It would have been obvious to one of ordinary skill in the art, having the teaching of Flore and Coleman and the teaching of Jain before him prior to the effective filling date, to modify the reaction video interface taught by Flore and Coleman to include video overlay metadata taught by Prestenback with the motivation being to allow for the user to customize the combined video feed.  

With respect to claim 11:
The prior art as combined discloses stopping recording of the second video clip with said camera in response to concluding said displaying of the first video clip (Flores, fig.12B; the recording is conducted during the viewing of the first video clip to capture the user reaction).

With respect to claim 12:
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Wilms and Dove et al. (Dove, US 2017/0149854 A1) 

With respect to claim 6:
The prior art as combined does not explicitly teach assigning different priorities to the second and third computing devices based on different characteristics associated with one or more users of the second and third computing devices.  
Dove teaches assigning different priorities to the second and third computing devices based on different characteristics associated with one or more users of the second and third computing devices (¶ 6: “if Alice is talking to Bob and Charlie on a video call, the conversation visualisation environment may cause real-time (or near real-time) videos produced by Bob and Charlie's respective user terminals to be rendered on a display screen controlled by Alice's user equipment”; ¶ 7: “The inventors have realised that the layout/configuration of the display of visual data can change in response to immediate events, which can require an inefficient use of computing resources to repeatedly change how things are rendered on the display”; ¶ 80: “determining respective second priorities for each user on the multi-user call; comparing the second priority of a third user in the third group with the second priority of a second user in the second group; and controlling a display to render the image data associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton and Townsend with those of Dove in order to allocate users participating in multi-user call to multiple groups and re-allocate each user participating in the multi-user call according to priorities associated with each user (Dove, ¶ 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Wilms and in view of Townsend et al. (Townsend, US 10319410 B1)

With respect to claim 7:
The prior art as combined does not explicitly teach generating the altered video clip object based on the first video clip comprising metadata linking to the third video clip, and the third video clip comprising metadata linking to the second video clip.
Townsend teaches generating the altered video clip object based on the  first video clip comprising metadata linking to the third video clip, and the third video clip comprising metadata linking to the second video clip (claim 7: “determining first characteristic data associated with the first video clip and the second video clip; determining that the first priority metric is below a second threshold; determining that the first priority metric is above a third threshold lower than the second threshold; determining, based on the first characteristic data, a second similarity score that corresponds to a second similarity between a portion of the third video clip and the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the prior art as combined with those of Townsend in order for generating an edit decision list used to render a video summarization (Townsend, abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Wilms-Townsend.

With respect to claim 21:
The prior art as combined does not explicitly teach wherein the different characteristics associated with one or more users of the second and third computing devices comprise one or more of user preferences, user location, and upvotes.
Townsend teaches wherein the different characteristics associated with one or more users of the second and third computing devices comprise one or more of user preferences, user location, and upvotes (col. 3, ll. 14-21: “The annotation data may indicate subjects included in the video data or other characteristics of the video data (hereinafter, subjects and characteristics may be jointly referred to as “characteristics”), such as specific identities, people, faces, objects, pets, locations, landmarks, scenes, etc. represented in the video data or motion data, scene data, audio information, time data, directional data, etc. corresponding to the video data”).


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173